Citation Nr: 1710238	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to October 1952, to include service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.

2.  The Veteran currently has tinnitus, and evidence indicates that it is at least as likely as not a result of service or etiologically related to in-service acoustic trauma.

3.  The Veteran has a current diagnosis of PTSD which is attributable to fear of hostile military or terrorist activity experienced in service and is consistent with the places, types, and circumstances of his service.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing loss and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, a layperson is competent to identify tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

At the outset, the Board finds that the Veteran presently has both bilateral hearing loss and tinnitus.  As already noted, the Veteran is competent to testify to observable symptoms such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles, 16 Vet. App. 370.  He has done so credibly in this instance, including during a February 2013 VA examination and during treatment in August 2013 with his private audiologist, Mr. Carpenter.  Additionally, the February 2013 VA examination report, August 2013 treatment from Mr. Carpenter, and a May 2012 audiogram from Avada Hearing Care Centers confirm that the Veteran has bilateral hearing loss of sufficient severity to qualify as a disability pursuant to 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran incurred in-service acoustic trauma.  As an initial matter, the Board notes that the Veteran's service records are unavailable.  In such instances, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In the instant case, the Veteran's Department of Defense Form 214 (DD 214) states that he served with the 24th Signal Company, 24th Infantry Division in the Republic of Korea.  The Veteran earned a Korean Service Medal with two Bronze Service Stars.  Although the Veteran was a cook in service, he did serve in an active combat zone.  In its January 2013 VA examination request, the RO acknowledged that, due to such service, the Veteran was exposed to at least moderate hazardous noise exposure.

In addition to the conditions of his service, the Veteran has made consistent statements regarding in-service noise exposure throughout the course of the appeal.  Specifically, on his May 2012 claim form, the Veteran iterated that he suffered acoustical trauma in service.  As recorded by Mr. Carpenter in his December 2013 letter, the Veteran stated that he was exposed to loud levels of noise in service, including the use of canons, rifles, automatic firearms, and mortars.  Therefore, in light of the conditions of the Veteran's service and his consistent statements regarding noise exposure, the Board finds that the Veteran incurred in-service acoustic trauma.  

The Board also finds that the Veteran's current tinnitus and bilateral hearing loss are related to service.  Specifically, in his December 2013 letter, Mr. Carpenter opined that the Veteran's bilateral hearing loss and tinnitus were more likely than not caused by in-service acoustic trauma because "[s]tudies have shown that explosive sounds can cause instant damage to the cochlear nerve endings resulting in hearing loss and tinnitus."  Mr. Carpenter further opined that the cochlear nerve endings "will slowly degenerate after repeated exposures" leading to permanent hearing loss and tinnitus.

Although the February 2013 VA examiner concluded that the Veteran's bilateral hearing loss and tinnitus were not caused by service, the Board finds this opinion to be of minimal probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, although the examiner acknowledged that the Veteran served in Korea, he stated that the Veteran had a low probability of noise exposure simply because the Veteran was a cook despite VA's prior acknowledgement that, at a minimum, the Veteran's in-service noise exposure was moderately hazardous.  Additionally, the examiner improperly attributed the Veteran's tinnitus to "some other causal factor" merely because the Veteran could not recall with specificity when exactly his tinnitus began.  However, the examiner's opinion is absent of any discussion of the Veteran's statement contained in his May 2012 claim form that he suffered acoustic trauma in-service and had been having hearing problems ever since.

Therefore, the Board finds that the evidence is at least in equipoise regarding whether his current bilateral hearing loss and tinnitus were incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).
  
Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

As stated in the previous section, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). For VA purposes, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  Id.

Evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In determining whether the Veteran has a present diagnosis of PTSD, the Board acknowledges that mental health professionals are experts, are presumed to know the DSM requirements applicable to their practice, and to have taken the DSM requirements into account in providing a PTSD diagnosis.  As such, a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen, 10 Vet. App. at 140.

As a preliminary matter, during the course of the appeal, the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014) (effective Aug. 4, 2014).  Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-5, as opposed to the DSM-IV.  Id.  However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change.  Id.  Therefore, the amended regulation would not apply to cases that had been certified to or were pending before the Board as of August 4, 2014.  As the Veteran's claim was certified to the Board in April 2016, the amended regulation is applicable in the instant case.

Throughout the course of the appeal, the Veteran's claim for an acquired psychiatric disorder, to include PTSD, has been based on primarily two contentions.  Firstly, as stated in his May 2012 claim form, the Veteran contended that his service in Korea during a period of active combat caused him to constantly be in fear of his life.  Secondly, as recalled in separate May and July 2012 statements, the Veteran contended that, in January 1952, while he was in Korea, a plane was shot down and heading in his direction.  The Veteran stated that he froze and thought that the plane was going to land on top of him.  At the last second, the plane turned and crashed about 100 yards away.  As explained below, the Board finds the criteria for service connection for PTSD are met and, accordingly, the Veteran's claim will be granted.

As an initial matter, the Board finds that the Veteran has a present diagnosis of PTSD.  Specifically, during treatment with Dr. McMahon in April 2016, the Veteran discussed his service in Korea, recounted the plane-crash incident, and described avoidance behaviors, hypervigilance, nightmares, gastrointestinal problems, and sleeping issues.  After examination, Dr. McMahon diagnosed the Veteran with PTSD.

Similarly, in November 2013, Dr. Miller completed a disability benefits questionnaire (DBQ) in regard to the Veteran's claim.  Dr. Miller diagnosed the Veteran with PTSD and explicitly stated that his diagnosis was based upon DSM-IV and DSM-V criteria.  Dr. Miller opined that his diagnosis was based upon examining the Veteran's entire life in detail rather than only examining his current functioning.

The Board is cognizant that during a January 2013 VA PTSD examination, the examiner opined that the Veteran did not "meet the full diagnostic criteria for PTSD[.]"  However, the Board finds the January 2013 examiner's opinion of limited probative value because he did not provide a complete explanation or rationale as to why the Veteran did not have any mental health disorder diagnosis despite acknowledging that the Veteran displayed multiple PTSD symptoms.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Accordingly, due to the January 2013 VA examiner's flawed opinion and the overwhelming medical evidence to the contrary, the Board finds that the Veteran has a present diagnosis of PTSD.

Turning to a link between the Veteran's PTSD and an in-service stressor, in his November 2013 opinion, Dr. Miller stated that the Veteran's Korea experiences profoundly affected the Veteran.  Specifically, after experiencing life-threatening situations, taking enemy fire, and losing friends, the Veteran "returned home, didn't speak to people, and went about his business silently suffering."  

Likewise, in a September 2012 record from the Green Bay, Wisconsin Vet Center, the Veteran described traumatic experiences in Korea and complained of intrusive memories, isolation, difficulty sleeping, and nightmares.  The counselor stated that the Veteran met the criteria for PTSD and opined that it was at least as likely as not "related to exposure to traumatic events and the hyper-vigilant environment of combat" in Korea.  Because the medical evidence of record supports a connection between the Veteran's PTSD and his experience in Korea, the Board finds the requisite link to be satisfied.  See 38 C.F.R. § 3.304(f) (2016).

Lastly, regarding credible supporting evidence that the claimed in-service stressor actually occurred, the Board finds the Veteran's lay testimony alone sufficient to establish that he was in a hostile environment because VA previously acknowledged that it is related to his fear of hostile military or terrorist activity; a VA clinician confirmed that the Veteran's presence in that hostile environment is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to those experiences; and the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 38 C.F.R. § 3.304(f)(3).  

Additionally, in support of his descriptions of his service experience, the Veteran submitted copies of letters he sent to family while he was stationed in Korea.  In a September 1951 letter, the Veteran said he was 3 miles above the 38th parallel, described his current location as "rotten" and a "hell hole," and stated that he had previously passed the "torn up"  city of Seoul, South Korea.  Similarly, in a July 1952 letter, the Veteran stated that in Korea he had seen "[t]hings [he] never want[ed] to see again[.]"

Finally, the Board acknowledges that the Veteran has been consistent in describing his experiences in Korea over the course of the appeal and finds him to be credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In short, in light of the findings of the VA clinician who conducted the January 2013 VA examination and the Veteran's consistent description of his experiences in Korea, the Board finds that the evidence is at least in equipoise as to whether his currently diagnosed PTSD is related to a fear of hostile military activity during service.  As a result, entitlement to service connection for PTSD is warranted under 38 C.F.R. § 3.304(f)(3).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


